Citation Nr: 0724403	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  99-03 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from January 1974 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The case returns to the Board following a remand to the RO in 
July 2000.  


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).    

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A(a).  In his 
August 1998 notice of disagreement, the veteran provided the 
requisite specific information necessary to possibly verify 
the occurrence of one described in-service stressor.  
Specifically, the veteran alleges that he was ordered to make 
adjustment to an artillery piece which led to the deaths of 
several Koreans.  Furthermore, he specified the stressor date 
as "1974-75, October."  Service records indicate that the 
veteran served with Battery A1, 38th Field Artillery, Second 
Infantry Battalion at Camp Stanley, South Korea from October 
31, 1974 to November 30, 1975.   By letter dated October 
2000, the RO requested that the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) verify the veteran's 
alleged stressors for the entire 13-month period he was 
stationed in Korea.  The December 2002 supplemental statement 
of the case indicates that the RO received a response from 
USASCRUR in December 2, 2002 that it was unable to verify the 
claimed stressors.  However, such correspondence from 
USASCRUR is not currently associated with the claims folder.  
If such a response was received, then the RO should associate 
it with the veteran's claims folder on remand.  If no 
response was received from USASCRUR, then the RO should 
request verification for the months of October 1974 and 
October 1975, since the veteran specified "October" when 
indicating the date of his stressor.  In order to address 
this deficiency, a remand is required.  

Furthermore, the duty to assist includes the responsibility 
to obtain any  relevant records from the Social Security 
Administration (SSA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).    The 
Board's July 2000 remand instructed the RO to contact the SSA 
for a copy of any formal decision made relative to the 
veteran's claim for benefits with that agency, together with 
photocopies of all medical records used in making that 
determination.  All records obtained were to be associated 
with the claims folder.  In the December 2002 supplemental 
statement of the case, the RO indicated that it received the 
veteran's SSA records on October 20, 2002.  However, these 
records are not currently associated with the claims folder.  
If these records were received from the SSA, then they should 
be associated with the veteran's claims folder.  If these 
records were not received, then the RO should attempt to 
secure any available records concerning the veteran's SSA 
disability claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should associate the veteran's 
SSA records with the claims folder.  If 
these records have not been received, then 
the RO should contact the SSA and attempt 
to obtain records of the veteran's 
disability claim, to include any 
disability determinations and associated 
medical records.  

2.  The RO should associate the December 
2, 2002 response from USASCRUR with the 
claims folder.  If such a response has not 
been received, then the RO should contact 
the United States Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Suite 
2C08, Alexandria, Virginia  22315-3802.  
It should provide that office with a copy 
of the veteran's DD Form 214, his 
personnel file, and copies of the 
veteran's correspondence describing his 
in-service stressors.  For the relevant 
time period, October 1974 and October 
1975, the veteran was assigned to Battery 
A1, 38th Field Artillery, Second Infantry 
Battalion at Camp Stanley, South Korea.  

The RO should ask JSRRC to attempt to 
verify the alleged stressor, i.e. that 
there was an incident where an artillery 
round killed several Koreans.

3.  After receiving a response from JSRRC, 
the RO should determine whether any 
alleged in-service stressor has been 
verified.  If so, the RO should arrange 
for a VA psychiatric examination to 
determine whether the veteran's currently 
diagnosed PTSD is related to any verified 
in-service stressor.  The claims folder 
must be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  Any opinion 
concerning the etiology of the PTSD should 
include a complete explanation.  If the 
examiner is unable to offer the requested 
opinion without resorting to speculation, 
the examination report should so state.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

